 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTE TYRONE LEWIS,                             Case No. 1:20-cv-00574-HBK
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
13           v.                                         (Doc. Nos. 70, 71, 72, 74, 75, 76, 77, 78, 79,
                                                        81, 87, 89, 90, 94, 95)
14    S. SHERMAN; FNU SMITH; FNU
      JOHNSON; FNU PIPER; NIKKI                         NOTICE TO PLAINTIFF THAT HIS
15    JOHNSON; J. JIMENEZ; STATE OF                     FUTURE MOTIONS FOR RULING WILL BE
      CALIFORNIA; CDCR,                                 STRICKEN
16
                         Defendants.
17

18

19

20          Plaintiff Daronte Tyrone Lewis, a prisoner, is proceeding on his pro se civil rights
21   complaint under 42 U.S.C. § 1983. (Doc. No. 1). Pending before the Court are numerous
22   motions filed by from February 2021 through May 2021. For clarity and judicial efficiency, the
23   Court organizes Plaintiff’s motions by topic, many of which are duplicative. Essentially,
24   Plaintiff’s motions either seek: (a) Defendants to produce copies of prison mail logs because
25   Plaintiff claims he has not received the copies of orders or legal correspondence through the
26   prison mail system; (Doc. Nos. 70, 72, 87); or (b) the status of the Court’s ruling on Plaintiff’s
27   pending motions, Defendants’ motion to dismiss, or be heard on his opposition to Defendants’
28
 1   motion to dismiss, or reconsider the Court’s ruling, presuming an adverse ruling to Plaintiff on

 2   the dispositive motion (Doc. Nos. 71, 74, 75, 76, 77, 78, 79, 81, 89, 90, 94, 95).

 3                                         I.      BACKGROUND

 4           According to the Complaint, Plaintiff is wheelchair bound. (Doc. No. 1). The incident

 5   giving rise to the cause of action occurred when transportation officers, Defendants Johnson and

 6   Jimenez failed to secure Plaintiff’s wheelchair properly in a transport van which Johnson then

 7   drove recklessly. (Id. at 6). As a result, Plaintiff fell over in the wheelchair in the transport van

 8   and sustained injuries. (Id.). Plaintiff claims that Warden S. Smith, Lieutenant Smith, Captain

 9   Johnson and Sergeant Piper all inspected the van—or were informed of the result of the van

10   inspection—and were thus aware that Plaintiff and other wheelchair bound inmates could not be

11   safely secured during travel. (Id. at 7).

12           As required under 28 U.S.C. § 1915A, the previously assigned magistrate judge issued a

13   Screening Order on September 4, 2020. (Doc. No. 19 at 1-8). The Screening Order determined

14   the Complaint stated a cognizable Eighth Amendment condition of confinement claim against the

15   transport officers Jimenez and Johnson, stemming from their inadequate securing of the

16   wheelchair in the transport van and Johnson’s reckless driving. (Id. at 4). The Screening Order

17   also found a cognizable Eighth Amendment conditions of confinement claim against Warden

18   Stuart Sherman, Associate Warden S. Smith, Lieutenant Smith, Captain Johnson, and Sergeant

19   Piper stemming from allegations that they previously inspected the van, knew it was not safe for

20   wheelchair-bound inmates, but nevertheless permitted use of the van for wheelchair-bound
21   inmates. (Id.).

22           Turning to the claims raised under the Americans with Disabilities Act and the

23   Rehabilitation Act and state-related claims, the Screening Order found a cognizable claims

24   against the State of California and the CDCR stemming from the denial of safe travel because

25   Plaintiff was wheelchair bound and the prison lacked a van that could safely accommodate a

26   wheelchair. (Id. at 5, 6).
27           The Screening Order found no cognizable claims alleged as to: Defendants Governor

28   Gavin Newsom, CDCR Secretary Ralph Diaz, and CDCR Director Connie Gipson and
                                                         2
 1   recommended their dismissal. (Id. at 4-5). Further, the Screening Order found no claims under

 2   California’s Unruh Civil Rights Act. (Id. at 5-6).

 3          The Screening Order directed Plaintiff to: (1) notify the court whether he will proceed

 4   only on the claims sanctioned by this Court and voluntarily dismiss all other Defendants and

 5   amend to remove all other claims; (2) file a First Amended Complaint; or (3) notify the court that

 6   he wishes to stand by his Complaint subject to dismissal of claims and Defendants consistent with

 7   the Order. (Id. at 1, 8). In response to the Screening Order, Plaintiff agreed to only proceed on

 8   those claims “sanctioned by the Court” and to “voluntarily dismiss all other defendant(s) and all

 9   other claims not sanctioned by this Court.” (Doc. No. 22 at 2). The then directed service on

10   Warden Stuart Sherman, Associate Warden S. Smith, Lieutenant Smith, Captain Johnson,

11   Sergeant Piper, transport officer Nikki Johnson, and transport officer J. Jimenez the state of

12   California and the California Department of Corrections and Rehabilitation (“CDCR”). (Doc.

13   No. 24). In lieu of filing an answer to the complaint, Defendants filed a motion to dismiss (Doc.

14   No. 54). Plaintiff filed a response in opposition to Defendants’ motion to dismiss. (Doc. No. 73).

15   Defendants elected not to file a reply. Defendants’ motion to dismiss remains pending.

16                                   II.     PLAINTIFF’S MOTIONS

17          A. “Motions to Compel” (Doc. Nos. 70, 72, 87)

18          Before Plaintiff filed his response opposing Defendant’s motion to dismiss, Plaintiff filed

19   motions alleging prison officials were interfering with his legal mail. (See Doc. Nos. 70, 72).

20   Plaintiff states that Defendants were ordered to respond to the complaint and but claims
21   “hinderance, impediments, deliberate delays, and/or interferences” by unspecified correctional

22   officials with his legal mail. (See generally Docs. Nos. 70 a, 72 and 87). It appears Plaintiff is

23   alleging that he did not received a copy of Defendants’ motion to dismiss. (Id. at 1-2) (stating

24   “[a]ssuming defendant(s) have filed response…..”); (Doc. No. 72 at 1) (stating correctional

25   officials “have not given Plaintiff [sic] Deputy Attorney General’s Answer to Complaint due

26   1/14/2021.”).
27          As noted above, in lieu of filing an answer to the Complaint, Defendants filed a motion to

28   dismiss. Thus, Defendants have responded to the complaint by moving to have certain portions
                                                          3
 1   of the Complaint dismissed before filing their answer. A review of the record reveals that

 2   Plaintiff filed a response opposing Defendants’ motion to dismiss on February 10, 2021. (Doc.

 3   No. 73). Plaintiff does not state in his opposition that he filed his opposition without reviewing

 4   Defendants’ motion. (Id.). Because the record evidences that Plaintiff received a copy of the

 5   Defendants’ motion to dismiss, Plaintiff’s motions pertaining to the status of Defendants’

 6   response or Answer to his Complaint, or alleging interference with legal mail because he did not

 7   receive a copy of Defendants’ motion, are denied as moot. (Doc. Nos. 70, 72 and 87).

 8          B. Other Motions (Doc. Nos. 71, 74, 75, 76, 77, 78, 79, 81, 89, 90, 94 and 95).

 9          Approximately one month after Plaintiff filed his response opposing Defendants’ motion

10   to dismiss, Plaintiff began prolifically filing motions seeking requesting the Court to rule or

11   seeking a status of the Court’s ruling on Defendants’ motion to dismiss, or asking that the Court

12   first hear Plaintiff before ruling on the motion to dismiss, or seeking reconsideration to the extent

13   the Court already ruled on Defendant’s Motion to Dismiss and the ruling was adverse to Plaintiff.

14   (See generally Doc. Nos. 71, 74, 75, 76, 77, 78, 79, 81, 89, 90, 94 and 95). In Plaintiff’s “Notice

15   of Motion and Motion for Court to Hear Motions,” Plaintiff vaguely states that he seeks the status

16   of prior “motions” and declarations.” (Doc. No. 74 at 1). Plaintiff asserts that the “first motion”

17   to be heard is the opposition to dismissal submitted on or about January 29, 2021. (Id.). Plaintiff

18   further asserts that the “second motion” concerned “funds to hire legal aid to assist [him].” (Id.).

19          While the first motion is clear to the extent Plaintiff refers to his response opposing

20   Defendant’s motion to dismiss and seeks the status of the ruling, his references to other motions
21   are vague and unclear. (Id. at 2). Plaintiff does not provide docket entries to reference to which

22   earlier motions he refers. Like his other motions, Plaintiff alleges issues with receiving his legal

23   mail and/or with the mail room. (Id.) (requesting order that correctional official to stop hindering,

24   withholding, throwing away, refusing to issue my legal mail in this case). Plaintiff claims that not

25   receiving a ruling from the Court is “causing him stress and giving him chest pains.” (See Doc.

26   No. 89 at 4; Doc. No. 90 at 4). Contained within Plaintiff’s other motions to rule (Doc. No. 89)
27   are random, unrelated allegations that he is not receiving his mail in retaliation because he is

28   Muslim. (Id. at 4). Consistently in each of the motions, Plaintiff expresses angst over allegedly
                                                        4
 1   not receiving his legal mail because he has not received a ruling from the Court on Defendants’

 2   motion to dismiss. And, Plaintiff requests that Defendants be directed to produce prison mail logs

 3   so Plaintiff can ascertain sent and received mail.

 4           Alternatively, Plaintiff requests for the Court to hear his response to in opposition to the

 5   Defendants’ Motion to Dismiss (Doc. Nos. 75, 77) or asks the Court to reconsider its adverse

 6   ruling (Doc. No. 79). To be clear, the Court has not issued a ruling on Defendants’ motion to

 7   dismiss. (See docket) (emphasis added). Indeed, inmates have a First Amendment right to access

 8   the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996) (inmates have fundamental constitutional

 9   right to access to the courts). An inmate claiming interference with or denial of access to the

10   courts must show that he suffered actual injury. Id. at 351. Here, there is no interference because

11   the Court has not yet issued its Findings & Recommendations on Defendant’s Motion to Dismiss.

12   And while the Court endeavors to timely and expeditiously rule on all matter before it, the Court

13   carries a heavy caseload and must afford due consideration to all its cases consistent with the ends

14   of justice.

15           Plaintiff’s prior motions addressed in the Court’s February 2021 Order sought relief

16   arising from his misunderstanding that Defendants did not timely answer or respond to the

17   Complaint when Defendants sought an enlargement of time, even after the Court issued orders

18   stating Defendants moved for an enlargement of time and no response was due. Currently, nearly

19   fifteen of Plaintiff’s currently pending motions express concern about not receiving a copy of an

20   order ruling on Defendants’ motion to dismiss when, as explained above, no order has been
21   issued. Plaintiff’s prolific filing of motions shows his ability to access the Courts. There is no

22   need for Defendants to produce a copy of the prison mail logs, and no inference with Plaintiff’s

23   legal mail. Plaintiff is obviously concerned about his case and does not want to miss any

24   deadlines. However, Plaintiff mistakenly presumes interference with his legal mail. Plaintiff’s

25   allegations are conclusory and not based in fact considering the Court has not ruled on

26   Defendants’ motion to dismiss. As a courtesy, the Court will direct the Clerk to provide
27   Plaintiff with a one-time courtesy copy of the docket sheet so he may see that his motions are

28   being mailed to the Court.
                                                          5
 1            However, while cognizant of Plaintiff’s pro se status, the Court directs Plaintiff that he

 2   must discontinue his practice of filing duplicative motions to inquire about the status or seek a

 3   ruling on a pending motion. The Court issues rulings as expeditiously as possible. The Clerk’s

 4   Office mails all orders to Plaintiff who is not a CMECF participant. The Court reminds Plaintiff,

 5   that his repeated filings of motions in this case only clogs the docket and further delays the timely

 6   resolution of other matters. Plaintiff is warned that future motions from Plaintiff seeking a ruling

 7   of a pending motion will be stricken by the Court.

 8            Accordingly, it is ORDERED:

 9            1. Plaintiff’s motions (Docs. No. 70, 72 and 87) are DENIED as moot.

10            2. Plaintiff’s motions (Doc. Nos. 71, 74, 75, 76, 77, 78, 79, 81, 89, 90, 94 and 95) are

11   DENIED.

12            3. The Clerk shall provide Plaintiff with one-time courtesy copy of the docket sheet with

13   this Order.

14            4. Plaintiff is warned that any future motions seeking either a status of or a ruling on a

15   pending motion will be stricken and returned without further review.

16
     IT IS SO ORDERED.
17

18
     Dated:        July 1, 2021
19                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         6
